       Case: 3:21-cv-00032-JRK Doc #: 7 Filed: 03/16/21 1 of 2. PageID #: 30




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  TOLEDO DIVISION

MARIA GALLAGHER,                                 :
                                                 :
               Plaintiff,                        :
vs.                                              :
                                                 :   Case No. 3:21-CV-32-JRK
AMAZING GRACE HOTELS, LLC,                       :
                                                 :
            Defendant.                           :
______________________________________/

             PLAINTIFF’S RESONSE TO COURT’S ORDER TO SHOW CAUSE
                           DATED MARCH 2, 2021 [DE 4]

       COMES NOW Plaintiff, MARIA GALLAGHER, by and through her undersigned

attorneys, and hereby responds to the Court’s Order to Show Cause dated March 2, 2021 [DE 4],

and state:

       1.      The Court’s Order to Show Cause [DE 4] inquires why the Plaintiff’s Complaint

               should not be dismissed for want of prosecution pursuant to Fed.R.Civ.P. 41(b).

       2.      On March 2, 2021, Plaintiff applied to the Clerk of the Court for entry of default

               against Defendant, Amazing Grace Hotels, LLC, [DE 5].

       3.      On March 15, 2021, the Deputy Clerk entered a default against Defendant,

               Amazing Grace Hotels, LLC, [DE 6].

       WHEREFORE, based on the foregoing facts, the Order to Show Cause is moot, as the

record shows the case is being prosecuted by the Plaintiff against the Defendant.

                                             Respectfully submitted,

Dated: March 16, 2021                        /s/Lawrence A. Fuller
                                             Lawrence A. Fuller, Esq., OH Bar No. 75793
       Case: 3:21-cv-00032-JRK Doc #: 7 Filed: 03/16/21 2 of 2. PageID #: 31




                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 16th day of March 2021, a true and correct copy of the

foregoing was electronically filed with the Clerk via the CM/ECF system.

       I FURTHER CERTIFY that a copy will be delivered via U.S. Certified Mail return receipt

requested to:

AMAZING GRACE HOTELS, LLC
c/o Timothy J. Horne, Registered Agent
4303 Talmadge Rd., Suite 102
Toledo, OH 43623

AMAZING GRACE HOTELS, LLC
710 Route 46 E, Suite 206
Fairfield, NJ 07004


                                           /s/Lawrence A. Fuller
                                           Lawrence A. Fuller, Esq., OH Bar No. 75793
                                           Fuller, Fuller & Associates, P.A.
                                           12000 Biscayne Blvd., Suite 502
                                           North Miami, FL 33181
                                           Telephone (305) 891-5199
                                           Facsimile (305) 893-9505
                                           lfuller@fullerfuller.com

                                           Owen B. Dunn, Jr., Esq., OH Bar No. 74743
                                           Law Office of Owen B. Dunn, Jr.
                                           4334 West Central Avenue, Suite 222
                                           Toledo, OH 43615
                                           Telephone (419) 241-9661
                                           Facsimile (419) 241-9737
                                           dunnlawoffice@sbcglobal.net

                                           Counsel for Plaintiff




                                              2
